ACCEPTED
                                                                       FILED: 3/23/2015 2:55:11 PM02-15-00105-CV
                                                                                     SECOND COURT OF APPEALS
                                                                       SHERRI ADELSTEIN
                                                                       Denton County DistrictFORT
                                                                                              ClerkWORTH, TEXAS
                                                                                              4/9/2015 2:38:29 PM
                                                                       By: Joanna Price, Deputy
                                                                                                  DEBRA SPISAK
                                                                                                        CLERK

                                Case No. 14-08061-362

                                                                           RECEIVED IN
In re Order of Foreclosure             §          In the District
                                                             2nd Court
                                                                  COURT OF APPEALS
Concerning 5188 Mohegan Lane          §                         FORT WORTH, TEXAS
Frisco, TX 75034                      §                      04/09/2015 2:38:29 PM
Under TRCP 736                         §           362nd Judicial DEBRA
                                                                  District SPISAK
                                       §                              Clerk
                                       §
                                       §           Denton County, Texas
              _________________________________________________ 

                               NOTICE OF APPEAL 
             __________________________________________________ 
                                          
       Notice is hereby given that Respondents in the above captioned action, hereby

appeal this Court's Home Equity Foreclosure Order granting Petitioner’s foreclosure

application, entered on February 19, 2015.

                                             Respectfully submitted,



                                             /s/ Eric G. Calhoun
                                             ERIC G. CALHOUN
                                             Texas Bar No. 03638800
                                             CALHOUN & ASSOCIATES
                                             1595 N. Central Expressway
                                             Richardson, Texas 75080
                                             (214) 766-8100 Telephone
                                             (214) 308-1947 Facsimile
                                             eric@ecalhounlaw.com

                                             COUNSEL FOR RESPONDENT

                            CERTIFICATE OF SERVICE

        I hereby certify on this 23rd day of March, 2015, that counsel of record will be
served with a copy of this document via email via the ProDoc e-filing system pursuant to
the local rules of this Court.


                                             /s/ Eric G. Calhoun
                                             ERIC G. CALHOUN